RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 3, 5-12, 14 and 17-25 are pending in this application.
Claims 24 and 25 are new.
Claims 2, 4, 13, 15 and 16 are canceled.
Claims 5, 7, 8, 18, 24 and 25 are objected to.
Claims 1, 3, 5–12, 14 and 17–23 are rejected.
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 9/10/2021, with respect to the rejection(s) of claim(s) 1, 3, 5–12, 14 and 17–23 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rangole (9,800,466), Li et al. ("Scaling Distributed Machine Learning with the Parameter Server", October 6, 2014), Jiang et al. ("Heterogeneity-aware Distributed Parameter Servers", May 14, 2017), Cao NPL ("Self-Organizing Agents for Grid Load Balancing", November 8th, 2004)*, and Chung et al. (2018/0341851).
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, 12, 14, 17, 19-21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Rangole (9,800,466) in view of Li et al. ("Scaling Distributed Machine Learning with the Parameter Server", October 6, 2014), further in view of Jiang et al. ("Heterogeneity-aware Distributed Parameter Servers", May 14, 2017), further in view of Cao NPL ("Self-Organizing Agents for Grid Load Balancing", November 8th, 2004), and further in view of Chung et al. (2018/0341851).
Regarding claim 1, Rangole teaches a method for enhancing performance of a first information handling system, the method comprising:
collecting, by the first information handling system, one or more usage parameters for the first information handling system (Figs. 1 and 2; col. 1 ll 66-67 to col. 2 ll. 1-10, a distributed application having various tunable parameter settings for 
transmitting, to a second information handling system, a first portion of the one or more usage parameters for analysis (Figs. 1 and 2; collected performance metrics and implementation attributes can be transmitted to a server 204 for further analysis by the tunable parameter service 220, for example);
adjusting the first information handling system based on the one or more first performance parameters and the one or more second performance parameters (Figs. 1 and 2; col. 2 ll. 22-43, the submitted performance metrics and implementation attributes submitted to tunable parameter service 220 can be analyzed by, for example, machine learning model 114 which can generate tunable parameter settings for the distributed application that may be expected to result in an improved performance, which can be "used to tune or fine tune the performance of the distributed application").
However Rangole does not explicitly teach determining, by the first information handling system, to allocate one or more first performance parameters to the first information handling system and one or more second performance parameters to the second information handling system, wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the second information handling system is based, at least in part, on a processing requirement for determination of the one or more first performance parameters and the one or more second performance parameters and a processing power of the first information 
Li from the same field of endeavor teaches determining, by the first information handling system, to allocate one or more first performance parameters to the first information handling system and one or more second performance parameters to the second information handling system; determining, by the first information handling system, one or more first performance parameters based on a second portion of the one or more usage parameters (p. 6, Fig. 4; architecture of parameter server nodes grouped into a server group and several worker groups are disclosed in a context of distributed machine learning for distributed optimization purposes [see also p. 1 under Introduction section]; parameter server supports "independent parameter namespaces" where a worker group can isolate its set of shared parameters from others; each worker group has the ability to work on different optimization algorithms using different sets, or subsets, of parameters by using "user-defined filters" as disclosed in section 3.6 and page 8);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rangole using Li to scale distributed machine learning algorithms for system optimization performances using parameter server work groups in distributed fashion so that large scale machine learning problems can be solved rapidly (p. 1).
However, the combined teachings do not explicitly teach wherein the determination to allocate determination of one or more first performance parameters to 
Jiang from the same field of endeavor teaches, wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the second information handling system is based, at least in part, on a processing requirement for determination of the one or more first performance parameters and the one or more second performance parameters and a processing power of the first information handling system (p. 465, Section 2.2 describes workers to parameter server relationships when utilizing the parameter server architecture with respect to distributed processing using plurality of machines; determination of which worker gets updated replica of parameter w is dependent upon satisfaction of an SSP constraint, which measures staleness of a worker's local replica when considering whether the global replica w should be pushed onto the worker; Here, the parameter server considers the processing capabilities of each worker before sending the latest parameter [PS monitors clocks of the slowest worker indicated by cmin; push function considers whether worker has actually achieved its job in cmin time before actually giving an update], which is a determination of partitioning the performance parameters based on the processing capabilities of each worker; however, Jiang does not explicitly teach that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Jiang to have a central authority coordinate the distributed processing performed by workers so that the quickest processing capabilities can be achieved.
Cao from the same field of endeavor teaches wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the second information handling system is based, at least in part, on a processing requirement for determination of the one or more first performance parameters and the one or more second performance parameters and a processing power of the first information handling system (p. 1 under Introduction section, left col. and top of right col., agent-based resource management system for grid computing for purposes such as grid load balancing is disclosed; p. 2 under "Agent-Based Resource Management" section left col. and right col., ARMS supports agent-based methodology for distributed computing management, where one ARMS agent is representative of a plurality of COSY systems; Fig. 1 shown on page 2, the agent-based hierarchy system is illustrative of grid resource management system, where there is no centralized job/task/resource management, for purposes such as load balancing of jobs across multiple agent managed systems in order to provide scalability; p.3 left col. referring to numbered steps 1, 2, 3 and 4, general method of self-organizing and load balancing method is discussed, where an ant identifies two agents - one overloaded agent and one underloaded agent within m number of steps, and load balancing is performed from overloaded to underloaded particular implementation of the self-organizing and load balancing method is discussed, where one agent initiates determination of which agent should load balance to a different agent by initiating checks regarding its "maxload" value against another agent's maxload and eventually performs the load balancing; thus when attempting to determine how to allocate workloads amongst the agents, consideration is made regarding one agent's own processing capabilities in determining whether to offload its work to another agent which may have more processing capability than itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Cao to employ decentralized load balancing system that does not require a centralized job manager. By having agents dynamically and in decentralized manner distribute workload amongst the given nodes, the system of Rangole would benefit by being able to complete a given workload/task in the shortest amount of time without specific management of individual nodes/computers. By workloads being distributed/redistributed by self-assignment rather than centralized control/management as disclosed in Cao, Rangole would have increased overall system speed and efficiency.
However, the combined teachings do not explicitly teach receiving, from the second information handling system, the one or more second performance parameters; and
Chung from the same field of endeavor teaches receiving, from the second information handling system, the one or more second performance parameters (Figs. 1 and 7; ¶42, a performance improving machine learning and tuning server system can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 12, Rangole teaches a method for enhancing performance of a first information handling system, the method comprising:
collecting, by the first information handling system, one or more usage parameters for the first information handling system (Figs. 1 and 2; col. 1 ll 66-67 to col. 2 ll. 1-10, a distributed application having various tunable parameter settings for optimizing such distributed application is disclosed; col. 2 ll. 22-33, during execution of the distributed application, performance metrics and implementation attributes associated with the distributed application may be collected and stored from a physical computing machine executing such distributed application as shown);
transmitting, to the second information handling system, a first portion of the one or more usage parameters (Figs. 1 and 2; collected performance metrics and 
determining, by the second information handling system, the one or more second performance parameters for the first information handling system based on the first portions of the one or more usage parameters; transmitting the one or more second performance parameters to the first information handling system (Figs. 1 and 2; col. 2 ll. 22-43, the submitted performance metrics and implementation attributes submitted to tunable parameter service 220 can be analyzed by, for example, machine learning model 114 which can generate tunable parameter settings for the distributed application that may be expected to result in an improved performance, which can be "used to tune or fine tune the performance of the distributed application");
adjusting the first information handling system based on the one or more second performance parameters and the one or more first performance parameters (Figs. 1 and 2; col. 2 ll. 22-43, the submitted performance metrics and implementation attributes submitted to tunable parameter service 220 can be analyzed by, for example, machine learning model 114 which can generate tunable parameter settings for the distributed application that may be expected to result in an improved performance, which can be "used to tune or fine tune the performance of the distributed application").
However, Rangole does not explicitly teach determining, by the first information handling system, to allocate, for determination, one or more first performance parameters to the first information handling system and one or more second performance parameters to the second information handling system, wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the 
Li from the same field of endeavor teaches determining, by the first information handling system, to allocate, for determination, one or more first performance parameters to the first information handling system and one or more second performance parameters to the second information handling system (p. 6, Fig. 4; architecture of parameter server nodes grouped into a server group and several worker groups are disclosed in a context of distributed machine learning for distributed optimization purposes [see also p. 1 under Introduction section]; parameter server supports "independent parameter namespaces" where a worker group can isolate its set of shared parameters from others; each worker group has the ability to work on different optimization algorithms using different sets, or subsets, of parameters by using "user-defined filters" as disclosed in section 3.6 and page 8);
related to the determination of the one or more second performance parameters allocated to the second information handling system; receiving, at the second 
determining, by the first information handling system, one or more first performance parameters for the first information handling system based on a second portion of the one or more usage parameters (p. 6, Fig. 4; architecture of parameter server nodes grouped into a server group and several worker groups are disclosed in a context of distributed machine learning for distributed optimization purposes [see also p. 1 under Introduction section]; parameter server supports "independent parameter namespaces" where a worker group can isolate its set of shared parameters from others; each worker group has the ability to work on different optimization algorithms using different sets, or subsets, of parameters by using "user-defined filters" as disclosed in section 3.6 and page 8);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rangole using Li to scale distributed machine learning algorithms for system optimization performances using parameter server work groups in distributed fashion so that large scale machine learning problems can be solved rapidly (p. 1).

Jiang from the same field of endeavor teaches wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the second information handling system is based, at least in part, on a processing requirement for determination of the one or more first performance parameters and the one or more second performance parameters and a processing power of the first information handling system (p. 465, Section 2.2 describes workers to parameter server relationships when utilizing the parameter server architecture with respect to distributed processing using plurality of machines; determination of which worker gets updated replica of parameter w is dependent upon satisfaction of an SSP constraint, which measures staleness of a worker's local replica when considering whether the global replica w should be pushed onto the worker; Here, the parameter server considers the processing capabilities of each worker before sending the latest parameter [PS monitors clocks of the slowest worker indicated by cmin; push function considers whether worker has actually achieved its job in cmin time before actually giving an update], which is a determination of partitioning the performance parameters based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Jiang to have a central authority coordinate the distributed processing performed by workers so that the quickest processing capabilities can be achieved.
Cao from the same field of endeavor teaches wherein the determination to allocate determination of one or more first performance parameters to the first information system and one or more second performance parameters to the second information handling system is based, at least in part, on a processing requirement for determination of the one or more first performance parameters and the one or more second performance parameters and a processing power of the first information handling system (p. 1 under Introduction section, left col. and top of right col., agent-based resource management system for grid computing for purposes such as grid load balancing is disclosed; p. 2 under "Agent-Based Resource Management" section left col. and right col., ARMS supports agent-based methodology for distributed computing management, where one ARMS agent is representative of a plurality of COSY systems; Fig. 1 shown on page 2, the agent-based hierarchy system is illustrative of grid resource management system, where there is no centralized job/task/resource management, for purposes such as load balancing of jobs across multiple agent managed systems in order to provide scalability; p.3 left col. referring to numbered steps 1, 2, 3 and 4, general method of self-organizing and load balancing method is discussed, where an ant identifies two agents - one overloaded agent and one underloaded agent within m number of steps, and load balancing is performed from overloaded to underloaded particular implementation of the self-organizing and load balancing method is discussed, where one agent initiates determination of which agent should load balance to a different agent by initiating checks regarding its "maxload" value against another agent's maxload and eventually performs the load balancing; thus when attempting to determine how to allocate workloads amongst the agents, consideration is made regarding one agent's own processing capabilities in determining whether to offload its work to another agent which may have more processing capability than itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Cao to employ decentralized load balancing system that does not require a centralized job manager. By having agents dynamically and in decentralized manner distribute workload amongst the given nodes, the system of Rangole would benefit by being able to complete a given workload/task in the shortest amount of time without specific management of individual nodes/computers. By workloads being distributed/redistributed by self-assignment rather than centralized control/management as disclosed in Cao, Rangole would have increased overall system speed and efficiency.
However, the combined teachings do not explicitly teach receiving the one or more second performance parameters at the first information handling system; and
Chung from the same field of endeavor teaches receiving the one or more second performance parameters at the first information handling system (Figs. 1 and 7; ¶42, a performance improving machine learning and tuning server system can vary tuning methods depending on "desired performance objective", which describes dynamically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 3, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 1. Chung further teaches wherein the step of determining to allocate comprises determining whether one or more second performance parameters corresponding to the first portion of the one or more usage parameters are stored in a memory of the first information handling system, and wherein the step of transmitting is performed if the one or more second performance parameters are not stored in a memory of the first information handling system (¶51, in a system where tuning of certain parameters to adjust system performance, different areas of concern can emerge while the system is performing; for example, communication lag can emerge as a area of concern which was not a concern before, and the underlying monitoring system can be utilized to improve the performance objective to improve such concern, such as the adjustment to improve communication lag).


Regarding claim 6, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 1. Chung further teaches wherein the steps of collecting, transmitting, and receiving are performed by a peripheral device coupled to the first information handling system (Fig. 7; external devices 720 can be used to enable interaction with external devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 10, Rangole, Li, Jiang and Cao teach the limitations of claim 9. However, the combined teachings do not explicitly teach wherein the step of determining comprises: determining if the one or more performance parameters corresponding to the received one or more usage parameters are stored in a memory of the second information handling system; and if the one or more performance parameters are not stored in the memory, applying an algorithm to generate the one or more performance parameters based on the one or more usage parameters.
Chung from the same field of endeavor teaches wherein the step of determining comprises: determining if the one or more performance parameters corresponding to 
if the one or more performance parameters are not stored in the memory, applying an algorithm to generate the one or more performance parameters based on the one or more usage parameters (¶42, monitoring particular parameters for achieving a certain kind of objective is disclosed; Figs. 3 and 5; ¶51, various types of tuning parameters can be selected at step 350 to address such particular area of concern; see also ¶54; ¶43, optimization methods/algorithms for finding configuration is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 14, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 12. Chung further teaches wherein the step of determining to allocate comprises determining whether the one or more second performance parameters are stored in a memory of the first information handling system (Figs. 1 and 7; ¶42, a performance improving machine learning and tuning server system can vary tuning methods depending on "desired performance objective", which describes dynamically fine-tuning 
wherein the step of transmitting is performed if the one or more second performance parameters are not stored in the memory of the first information handling system (¶51, in a system where tuning of certain parameters to adjust system performance, different areas of concern can emerge while the system is performing; for example, communication lag can emerge as a area of concern which was not a concern before, and the underlying monitoring system can be utilized to improve the performance objective to improve such concern, such as the adjustment to improve communication lag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 17, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 12. Rangole further teaches adjusting the first information handling system based, at least in part, on the received one or more additional performance parameters (Figs. 1 and 2; col. 2 ll. 22-43, the submitted performance metrics and implementation 
Chung further teaches transmitting, by the second information handling system, the one or more second performance parameters to a third information handling system; determining, by the third information handling system, one or more additional performance parameters based, at least in part, on the one or more second performance parameters; receiving the one or more additional performance parameters at the first information handling system (Figs. 1 and 7; ¶42, a performance improving machine learning and tuning server system can vary tuning methods depending on "desired performance objective", which describes dynamically fine-tuning the machine learning system 100 throughout many iterations; performance parameters of interest, which are repeated in different iterations, can include interests such as resource/power utilization, accuracy, latency, etc.; ¶37, such configuration tuning can occur dynamically, depending on the desired objective; ¶39, different modules can reside in a single machine or distributed across multiple machines; depending on which performance objective to achieve, the underlying system can decide which parameters to monitor and improve; ¶¶75-76, disclosure of embodiments in context of distributed computing environments is disclosed); and
transmitting, by the third information handling system, the one or more additional performance parameters to the first information handling system (¶51, in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 19, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 12. Chung further teaches determining if the one or more second performance parameters corresponding to the received one or more usage parameters are stored in a memory of the second information handling system (¶51, in a system where tuning of certain parameters to adjust system performance, different areas of concern can emerge while the system is performing; for example, communication lag can emerge as a area of concern which was not a concern before, and the underlying monitoring system can be utilized to improve the performance objective to improve such concern, such as the adjustment to improve communication lag); and
if the one or more second performance parameters are not stored in the memory of the second information handling system, applying an algorithm to generate the one or more second performance parameters based on the first portion of the one or more usage parameters (¶42, monitoring particular parameters for achieving a certain kind of objective is disclosed; Figs. 3 and 5; ¶51, various types of tuning parameters can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Chung to achieve performance improvement using methods such as progressive iterative optimization methods.

Regarding claim 20, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 19. Rangole further teaches storing the one or more second performance parameters and the first portion of the one or more usage parameters in a memory of the second information handling system (Figs. 1 and 2; storage of tuning parameters in a server is disclosed).

Regarding claim 21, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 1. Li further teaches wherein the step of determining to allocate comprises allocating performance parameters to the first information handling system and to the second information handling system is further based on a latency requirement for determining the first performance parameters and the second performance parameters (p. 1, factors in determining to best optimize machine learning algorithms as described in architecture of Fig. 4, for example, can include considerations such as cost of synchronization as well as machine latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Li to scale distributed machine learning algorithms for system optimization performances using 

Regarding claim 23, Rangole, Li, Jiang, Cao and Chung teach the limitations of claim 12. Li further teaches wherein the step of determining to allocate comprises allocating performance parameters to the first information handling system and to the second information handling system further based on latency requirement for determining the first performance parameters and the second performance parameters (p. 1, factors in determining to best optimize machine learning algorithms as described in architecture of Fig. 4, for example, can include considerations such as cost of synchronization as well as machine latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using Li to scale distributed machine learning algorithms for system optimization performances using parameter server work groups in distributed fashion so that large scale machine learning problems can be solved rapidly (p. 1).

Claims 9, 11 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Rangole (9,800,466) in view of Li et al. (October 6, 2014), further in view of Jiang et al. ("Heterogeneity-aware Distributed Parameter Servers", May 14, 2017), and further in view of Cao NPL ("Self-Organizing Agents for Grid Load Balancing", November 8th, 2004).
Regarding claim 9, Rangole teaches a method for enhancing performance of a first information handling system, the method comprising:

determining one or more performance parameters for the first information handling system based on the one or more usage parameters (Figs. 1 and 2; col. 2 ll. 22-43, the submitted performance metrics and implementation attributes submitted to tunable parameter service 220 can be analyzed by, for example, machine learning model 114 which can generate tunable parameter settings for the distributed application that may be expected to result in an improved performance, which can be "used to tune or fine tune the performance of the distributed application"),
transmitting the one or more performance parameters to the first information handling system (Figs. 1 and 2; col. 2 ll. 22-43, "used to tune or fine tune the performance of the distributed application").
However, Rangole does not explicitly teach wherein the one or more performance parameters are allocated to the second information handling system for determining based, at least in part, on a processing requirement for determination of the one or more performance parameters and a processing power of the first information handling system; and
Li from the same field of endeavor teaches wherein the one or more performance parameters are allocated to the second information handling system for determining (p. 6, Fig. 4; architecture of parameter server nodes grouped into a server group and several worker groups are disclosed in a context of distributed machine learning for distributed optimization purposes [see also p. 1 under Introduction section]; parameter server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Rangole using Li to scale distributed machine learning algorithms for system optimization performances using parameter server work groups in distributed fashion so that large scale machine learning problems can be solved rapidly (p. 1).
However, the combined teachings do not explicitly teach based, at least in part, on a processing requirement for determination of the one or more performance parameters and a processing power of the first information handling system; and
Jiang from the same field of endeavor teaches based, at least in part, on a processing requirement for determination of the one or more performance parameters and a processing power of the first information handling system (p. 465, Section 2.2 describes workers to parameter server relationships when utilizing the parameter server architecture with respect to distributed processing using plurality of machines; determination of which worker gets updated replica of parameter w is dependent upon satisfaction of an SSP constraint, which measures staleness of a worker's local replica when considering whether the global replica w should be pushed onto the worker; Here, the parameter server considers the processing capabilities of each worker before sending the latest parameter [PS monitors clocks of the slowest worker indicated by cmin; push function considers whether worker has actually achieved its job in cmin time before actually giving an update], which is a determination of partitioning the performance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Jiang to have a central authority coordinate the distributed processing performed by workers so that the quickest processing capabilities can be achieved.
Cao from the same field of endeavor teaches based, at least in part, on a processing requirement for determination of the one or more performance parameters and a processing power of the first information handling system (p. 1 under Introduction section, left col. and top of right col., agent-based resource management system for grid computing for purposes such as grid load balancing is disclosed; p. 2 under "Agent-Based Resource Management" section left col. and right col., ARMS supports agent-based methodology for distrivuted computing management, where one ARMS agent is representative of a plurality of COSY systems; Fig. 1 shown on page 2, the agent-based hierarchy system is illustrative of grid resource management system, where there is no centralized job/task/resource management, for purposes such as load balancing of jobs across multiple agent managed systems in order to provide scalability; p.3 left col. referring to numbered steps 1, 2, 3 and 4, general method of self-organizing and load balancing method is discussed, where an ant identifies two agents - one overloaded agent and one underloaded agent within m number of steps, and load balancing is performed from overloaded to underloaded agents; p. 4 left col. paragraphs before "Performance Metrics" section, particular implementation of the self-organizing and load balancing method is discussed, where one agent initiates determination of which agent should load balance to a different agent by initiating checks regarding its "maxload" value against another agent's maxload and eventually performs the load balancing; thus when attempting to determine how to allocate workloads amongst the agents, consideration is made regarding one agent's own processing capabilities in determining whether to offload its work to another agent which may have more processing capability than itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Cao to employ decentralized load balancing system that does not require a centralized job manager. By having agents dynamically and in decentralized manner distribute workload amongst the given nodes, the system of Rangole would benefit by being able to complete a given workload/task in the shortest amount of time without specific management of individual nodes/computers. By workloads being distributed/redistributed by self-assignment rather than centralized control/management as disclosed in Cao, Rangole would have increased overall system speed and efficiency.

Regarding claim 11, Rangole, Li, Jiang and Cao teach the limitations of claim 9. Rangole further teaches storing the determined one or more performance parameters and the one or more usage parameters in a memory of the second information handling system (Figs. 1 and 2; storage of tuning parameters in a server is disclosed).

Regarding claim 22, Rangole, Li, Jiang and Cao teach the limitations of claim 9. Li further teaches wherein the one or more performance parameters were allocated to the second information handing system further based on a latency requirement for determining the first performance parameters and the second performance parameters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Li to scale distributed machine learning algorithms for system optimization performances using parameter server work groups in distributed fashion so that large scale machine learning problems can be solved rapidly (p. 1).
Allowable Subject Matter
Claims 5, 7, 8, 18, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. (“A Survey of Self-Organization Mechanisms in Multiagent Systems”, March 2017) discloses state of the art before the effective filing date of the invention on self-organizing multiagent systems with respect to task allocation (i.e. Section IV-A on task/resource allocation references.)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458